DETAILED ACTION
This is the Office action based on the 16645741 application filed March 9, 2020, and in response to applicant’s argument/remark filed on August 23, 2022.  Claims 1-15 and 20 are currently pending and have been considered below.  Applicant’s cancellation of claims 16-19 acknowledged	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-15 and 20 in the reply filed on August 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, 12, 13, 14 and 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  --The term "thin glass substrate" is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which thickness range of the glass substrate is considered to be “thin”.  For the purpose of examining it will be assumed that a glass substrate having thickness less than 1 cm is considered to be a thin glass substrate.
Claims 2-10, 12-13, 15 and 20 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claims 1, 11 or 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 1-10 and 20 rejected under 35 U.S.C. 103 as obvious over Isono et al. (U.S. PGPub. No. 20140033768), hereinafter “Isono”, in view of Mannami et al. (U.S. PGPub. No. 20110189506), hereinafter “Mannami”. 
--Claims 1, 9: Isono teaches a method for manufacturing a glass disk to be used as a magnetic disk (abstract), comprisingpreparing a blank glass disk having a circular shape and two main faces ([0084, 0107-0118], Fig. 1 and 2);chamfering the outer edge of the glass disk ([0120]);grinding the two main surfaces by using a double face grinding apparatus, the grinding has machining allowance of about several µm to about 100 µm ([0122]);first polishing the two main surfaces by using a double face grinding apparatus, the first polishing has machining allowance of about several µm to about 50 µm ([0128]);optionally second polishing a main face by using a polishing slurry to form the final glass disk, the second polishing has machining allowance of about 0.5 µm to about 2 µm ([0139, 0136]).     Isono fails to teach chamfering both the top main face and the bottom main face of the glass disk.     Mannami, also directed to manufacturing a glass disk to be used as a magnetic disk, teaches to chamfering both the top and bottom main faces of the glass disk (Fig. 2).  Therefore, would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to chamfering both the upper and the lower edges of the outer circumferential end portion of the glass disk because Isono teaches chamfering the outer edge of the glass disk, but is silent about  chamfering both the top main face and the bottom main face of the glass disk, and Mannami teaches to chamfer both main faces.--Claim 2: Isono further teaches that the final glass disk may have a thickness 0.2- 1.1 mm ([0084]).  It is noted that this is equivalent to 200-1100 µm. Since the first polishing has machining allowance of about several µm to about 50 µm, the glass disk may have a thickness of about 250-1150 µm after the grinding and before the first polishing.  It is noted this overlaps the thickness range recited in claim 2--Claims 3, 20: Isono further teaches that the glass disk may have a diameter of 20-200 mm ([0083]).  In an embodiment, Isono discloses a glass disk having a diameter of 75 mm ([0150]). --Claim 4:  Isono further teaches that the first polishing produces a glass disk having surface roughness Ra on less than 0.5 nm and a microwaviness Rq of less than 0.5 nm ([0129-0130]).--Claims 5, 6: Isono further teaches that the glass disk is formed such that the main disks are parallel to each other [0071]), but is silent about a value of parallelism.  Mannami teaches that the glass disk may have a parallelism of 3.2 µm or less (abstract), such as 0.32 µm ([0030]).  Therefore, would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to polish the glass disk to have a parallelism of about 0.32 um because Isono teaches that the glass disk is formed such that the main disks are parallel to each other, but is silent about a value of parallelism, and Mannami teaches that such parallelism would be effective.--Claim 7: Isono further teaches that the chamfering angle may be 40-50 degrees ([0120]).  Mannami teaches that the chamfering width may be 0.15 mm and a chamfering angle 45 degree ([0075]).  Although Isono modified by Mannami is silent about a value of a thickness at the circumferential edge and a chamfering edge, since the chamfering width, angle and amount of polishing taught by Isono modified by Mannami is the same as Applicant’s, the claimed equation recited in claim 7 must be satisfied, as taught by Applicant.--Claim 8: Mannami teaches that a portion of the chamfering remains after the polishing (Fig. 2).--Claim 10: Isono further teaches that the second polishing uses the same apparatus as the first polishing but with different slurry ([0136])

Claims 1-9, 11-14 and 20 rejected under 35 U.S.C. 103 as obvious over Ozeki et al. (U.S. PGPub. No. 20160357294), hereinafter “Ozeki”, in view of Miyagoe et al. (U.S. PGPub. No. 20170282500), hereinafter “Miyagoe”. 
--Claim 1, 8, 9, 11, 12, 14: Ozeki teaches a method for manufacturing a glass disk, comprisingpreparing a blank glass disk having a circular shape and two main faces ([0203, 0208, 0210], Fig. 8 and 9);first polishing the surface of the glass disk with a rotational grind stone ([0218]); thensecond polishing the surface of the glass disk using a rotational sander tool and a slurry ([0231, 0220-0221, 0231]), wherein the rotational sander tool moves forward and backward on the glass disk ([0222]), wherein the polishing is performed by using a double face polisher ([0250]);     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the double face polisher to perform both the first polishing and the second polishing to save equipment cost and simplify manufacturing processes.     Ozeki further teaches cutting the glass disk into a plurality of rectangular pieces after the polishing ([0210, 0224-0228]), then chamfering the outer edge of the plurality of rectangular pieces ([0277]).  Ozeki further teaches to form a mask on the glass substrate and etching through the mask to form a plurality of concave portions prior to the polishing ([0210-0216]), but fails to teach chamfering the blank glass disk prior to the polishing.     Miyagoe teaches that a substrate should be chamfered to prevent chipping the corner or end surface that would generate foreign particles, such as glass powder, while being transport or processing.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to chamfer the glass disk prior to the etching and the polishing to prevent chipping that would generate glass powder while being transport or processing in the invention of Ozeki, as taught by Miyagoe     It is noted that the second polishing may be considered comprising a first polishing step while the rotational sander tool moves forward, and the second polishing step while the rotational sander tool moves backward.--Claim 2: Ozeki further teaches that the final glass disk may have a thickness 0.1-0.8 mm or less ([0194]).  It is noted that this is equivalent to 100-800 µm. --Claims 3, 20: Ozeki further teaches that the blank glass disk is molded to have a desired dimensions ([0210]), and the amount removed by the polishing depends on the size and shape of the glass disk ([0220]).  Ozeki further teaches that the rectangular pieces are used as cover glass for any object, such as a smart phone or in-car displays ([0170]).  In one embodiment, Ozeki discloses that the rectangular pieces may have dimensions of 130 mm x 65 mm ([0276]).  Therefore, the size of the glass disk is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to prepare a glass disk having a diameter of 70-210 mm in the invention of Ozeki --Claim 4: Ozeki further teaches that the surface roughness Rq after the polishing may be 0.3 nm ([0310])--Claims 5, 6, 13: Ozeki further teaches that the plurality of rectangular pieces have a planar parallelepiped shape ([0171], Fig. 1).  Fig. 1 shows a substrate having a uniform thickness.  Therefore, although Ozeki is silent about a parallelism of the blank glass disk after polishing, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to polish the blank glass disk to have a parallelism of 0.05-0.95 um in the invention of Ozeki since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 7 Although Ozeki modified by Miyagoe is silent about a value of a thickness at the circumferential edge and a chamfering edge, since Miyagoe teaches that a substrate should be chamfered so that to prevent chipping, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to chamfer and polish the glass disk so that the claimed equation recited in claim 7 is satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713